DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4, and 6-17 were previously pending and subject to a Final Office Action having a notification date of April, 21, 2021 (“Final Office Action”).  Following the Final Office Action, Applicant filed RCE on July 21, 2021 amending claim 1. Claims 5-17 were canceled. Claims 18-21 were newly added.  
Claims 1-4, and 18-21, are currently pending and have been examined.
Response to Arguments
Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §112(a):
Applicant’s arguments, see Applicant’s remarks, pages 10-11, filed July 17, 2021, with respect to the rejections under §112(a) have been fully considered and are persuasive. The applicant recited specific paragraphs in the specification for disclosing the claimed feature. Thus, the rejections have been withdrawn.
Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §112(b):
Applicant’s arguments, see Applicant’s remarks, pages 10-11, filed July 17, 2021, with respect to the rejections under §112(b) have been fully considered and are persuasive. The applicant canceled the rejected claims. Thus, the rejections have been withdrawn.
Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103:
Applicant’s arguments, see Applicant’s remarks, pages 11-13, Remarks Regarding 35 U.S.C. § 103 Rejections Section, filed July 21, 2021, with respect to rejections of claims 1-4 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.  

Bellam teaches that it was known in the healthcare medical records art at the time of filing to include: storing a record of the validation within the EMR (see [58] “the patient-sourced data of message 36 may also include a validation tag 55 which may be provided optionally for data that has been validated by a healthcare professional indicating that it has additional reliability. This validation tag 55 may be attached by the physician 44 or administrator 46 using the viewer/editor 48 to review data from the patient after it has been enrolled in the EMR database 18 or as prompted by a message generated by rule engine 52”. Patient sourced data, i.e. sensor measurement data directly from patient, has been validated by healthcare professional and saved in EMR) in order to integrate patient-sourced data with validation by healthcare professional in the EMR (see paragraph [11] of Bellam).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare medical records before the effective filing date of the claimed invention to modify the method of LeBoeuf to include storing a record of the validation within the EMR as taught by Bellam in order to integrate patient-sourced data with validation by healthcare professional in the EMR and arrange medical data by time. As in Bellam, it is within the capabilities of one of ordinary skill in the art to storing a record of the validation within the EMR in LeBoeuf’s memory of the wireless earpieces in order to integrate patient-sourced data with validation by healthcare professional in the EMR, and the results would have been predictable to one of ordinary skill in the art of health monitoring. See MPEP § 2143 (C).
In regard to independent claim 18, Applicant asserts that the combination of LeBoeuf/Berardinelli/Gross/Bellam does not teach “generating the EMR at the wireless earpiece” as 
LeBoeuf discloses: generating the EMR at the wireless earpieces (see [121] information from various sensors in the wireless earpiece is combined to generate a meaningful real time assessment based on the algorithms in the wireless earpiece. This generated report with various sensor data is considered the EMR).
Thus the rejections over claim 1 is being maintained. Accordingly, the rejections of dependent claims are also being maintained. Please see updated 103 rejections below.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2008/0146892 to LeBoeuf et al. ("LeBoeuf"), in view of WIPO Pub. No. WO2017062621 to Berardinelli et al. (“Berardinelli”), in view of U.S. Patent App. Pub. No. 2016/0116351 to Gross et al. ("Gross"), and further in view of U.S. Patent App. Pub. No. 2005/0251423 to Bellam et al. ("Bellam").
Regarding claim 1, LeBoeuf discloses:
A method for populating an electronic medical record (EMR) utilizing wireless earpieces (see Fig. 4 wireless earpiece), comprising: 
determining by the wireless earpieces an identity of a user of the wireless earpieces (see [132], the monitor 21 (wireless earpiece) may be programmed to recognize individuals audibly and/or visually through sensors integrated into the monitor 21);
linking the wireless earpieces (see Fig. 4 wireless earpiece, Fig. 2 and [101] wearable sensor module is the wireless earpiece is the wireless earpiece) to a wireless device (see Fig. 2 and [101] portable telecommunication device 22 is the wireless device), 
wherein the wireless earpieces comprise at least one earpiece further comprising: 
a frame (see Fig. 1 and [79] "and at least one housing 18"), at least one microphone (see [93] "The communication and entertainment module 17 may contain at least one microphone"), a processor operatively connected to the at least one microphone (see [87] "the signal processor 13", 17 is connected to 13), a wireless transceiver (see [79] "at least one transmitter/receiver 14") for connecting to the wireless device, the wireless transceiver operatively connected to the processor (see [79] "at least one transmitter/receiver 14", 14 is connected to 13), at least one biometric sensor operatively connected to the processor (see [79] "at least one physiological sensor 11," 11 is connected with 13), at least one inertial sensor operatively connected to the processor (see [120] "accelerometers inside the wearable monitor 21 (10)  and [159] "inertial sensor pedometers"), and at least one memory operatively connected to the processor and disposed within frame (see [113] data storage component in sensor module 21 (wireless earpiece) allows processed (populated) data to be stored, analyzed, and manipulated to provide insight to the user. And also see [93] “digital memory” and [113] flash memory, RAM. Also see Fig. 1, 17 (contains memory) is connected to 13. Memory and processor are disposed within the housing); 
receiving at the wireless earpieces and from the wireless devices a plurality of EMR settings used for performing a set of sensor measurements of the user of the wireless earpieces (see [102], telecommunication device 22 can communicate with the wireless earpiece to transfer commands, activate or deactivate sensors. Also see [172], wireless earpiece may be configured such that user preferences can be “downloaded” wirelessly without requiring changes to the earpiece monitor hardware. For example, the user uses telecommunication device 22 to download specialized algorithm and install it on to the wireless earpiece to have the earpiece focus on heart rate monitoring);
performing the set of sensor measurements of the user of the wireless earpieces utilizing the at least one biometric sensor, the at least one microphone and the at least one inertial sensor of the wireless earpieces based on the EMR settings (see [80] "physiological sensor 11 can be any compact sensor for monitoring the physiological functioning of the body", [120] "accelerometers inside the wearable monitor 21 (10) and [159] "inertial sensor pedometers". Also see [165], “Environmental noise can be monitored, for example, by transducer, microphone, or the like.”); 
wherein the set of sensor measurements comprises at least position data of the user and orientation data of the user sensed by the at least one inertial sensor and biometric data of the user sensed by the at least one biometric sensor (see [157], “person's body motion and head position can be monitored by integrating a motion sensor into an earpiece module (e.g., 40, FIG. 4) Two such compact motion sensors include gyroscopes and accelerometers……When the head is moved, a motion sensor detects the displaced motion from the origin”. Also see [137], stress level can be monitored by );
determining by the wireless earpieces that the EMR is associated with the identity of the user of the wireless earpieces (see [132], the monitor 21 (wireless earpiece) may be programmed to recognize individuals audibly and/or visually through sensors integrated into the monitor 21. Also see [104] "personalized information such as name, birth date, address, and the like");
populating the EMR of the user of the wireless earpieces with the set of sensor measurements, the populating performed by the processor of the wireless earpiece (see Fig. 9 and [97] "FIG. 9 illustrates the display of physiological information and environmental information collected by a monitoring device 10 via a user's cell phone, according to some embodiments of the present invention", and see [141] "Raw or processed data 46 from these sensors can be wirelessly transferred to a recording device or a portable telecommunication device 22 (FIG. 2)". Populating EMR with sensor data and send to portable telecommunication device for displaying); 
storing the populated EMR of the user of the wireless earpieces in the memory of the wireless earpieces (see [113] data storage component in sensor module 21 (wireless earpiece) allows processed (populated) data to be stored, analyzed, and manipulated to provide insight to the user. And also see [93] “digital memory” and [113] flash memory, RAM. Also see Fig. 1, 17 (contains memory) is connected to 13);
sending communications including the populated EMR of the user with the set of sensor measurements from the wireless earpieces to the wireless device (see [141] "Raw or processed data 46 from these sensors can be wirelessly transferred to a recording device or a portable telecommunication device 22 (FIG. 2)").
LeBoeuf does not explicitly teach:
the wireless device is associated with a healthcare provider;
the EMR settings are received from the health care provider;
receiving validation of the sensor measurements from the electronic device associated with the authorized health care provider, 
storing a record of the validation within the EMR, 
populating the EMR of the user with information about the wireless earpieces, the populating performed by the processor, wherein the information comprises the at least a model of the wireless earpieces; 
wherein the set of sensor measurements further comprises a date and time associated with the set of sensor measurements, and the associated date and time of the set of sensor measurements.
Berardinelli teaches that it was known in the health monitoring art at the time of filing to include:
the wireless device is associated with a healthcare provider (see [203] clinician’s mobile device);
the EMR settings are received from the health care provider (see [199], the clinician assigns a treatment protocol to the patient. The treatment protocol is then uploaded to the sensor device, which will be worn by the patient. Also see [198], information recorded on the information device (sensor device) will be automatically obtained and recorded in EMR);
receiving validation of the sensor measurements from the mobile device associated with the authorized health care provider (see [280], the clinician selects a patient from the mobile app of his or her mobile device and sends a specific measurement to be taken by the patient using the sensor device worn by the patient. The clinical selects “start” on the mobile app to capture the measurement, if the clinician is satisfied with the measurement, he or she will press yes to approve the measurement and system will then queue the next measurement. All the measurements will be uploaded and stored in the ) in order to save time, increase efficiency and accuracy of the monitoring process and free clinician from holding the measurement sensor device (see [187] and [279] of Berardinelli). 
Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring before the effective filing date of the claimed invention to modify the method of LeBoeuf to include the wireless device is associated with a healthcare provider; the EMR settings are received from the health care provider; receiving validation of the sensor measurements from the mobile device associated with the authorized health care provider, and populates the EMR with a record of the validation of the sensor measurements to provide a populated EMR as taught by Berardinelli in order to save time, increase efficiency and accuracy of the monitoring process and free clinician from holding the measurement sensor device.

Gross teaches that it was known in the health monitoring art at the time of filing to populate EMR with identifying information about a sensor device by its processor, wherein the identifying information comprises at least a model of the sensor device (see [97], device manufacturer, model number and firmware revision are all part of the patient medical records recorded from medical data capture device 104. See also [144], medical data capture device 104 sends its model number and all appropriate revisions numbers and unique identification to EMR server 102) in order to determine the health sensor’s capabilities and specific configurations for the health sensor device (see [144] of Gross).
Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring before the effective filing date of the claimed invention to modify the method of LeBoeuf to populate EMR with identifying information of the sensor device by its processor, wherein the identifying information comprises model number of the sensor device as taught by Gross in order to determine the health sensor’s capabilities and specific configurations for the health sensor device. As in Gross, it is within the capabilities of one of ordinary skill in the art to populate EMR with identifying information of 
Bellam teaches that it was known in the healthcare medical records art at the time of filing to include:
storing a record of the validation within the EMR (see [58] “the patient-sourced data of message 36 may also include a validation tag 55 which may be provided optionally for data that has been validated by a healthcare professional indicating that it has additional reliability. This validation tag 55 may be attached by the physician 44 or administrator 46 using the viewer/editor 48 to review data from the patient after it has been enrolled in the EMR database 18 or as prompted by a message generated by rule engine 52”. Patient sourced data, i.e. sensor measurement data directly from patient, has been validated by healthcare professional and saved in EMR) in order to integrate patient-sourced data with validation by healthcare professional in the EMR (see paragraph [11] of Bellam);
wherein the medical data further comprises a date and time associated with the medical data, and the associated date and time of the medical data (see [61] and Fig. 5, date and time of the medical data are recorded in columns as shown in Fig. 5) in order to arrange medical data by time (see paragraph [11] and [61] of Bellam).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare medical records before the effective filing date of the claimed invention to modify the method of LeBoeuf to include storing a record of the validation within the EMR, wherein the medical data further comprises a date and time associated with the medical data, and the associated date and time of the medical data as taught by Bellam in order to integrate patient-sourced data with validation by healthcare professional in the EMR and arrange medical data by time. As in Bellam, it is within the capabilities of one of ordinary 
Regarding claims 2 and 19, LeBoeuf further teaches a method:
The method of claim 1 further comprising generating the EMR of the user at the wireless earpieces, wherein the EMR comprises a plurality of fields and wherein a first field of the plurality of fields is associated with the biometric data (see [129] "combining information from various sensors 11, 12 into a meaningful real-time personal health and environmental exposure assessment in a recording device. The meaningful assessment is generated by algorithms that can be executed in the sensor module 21". Combine information from sensors and generate assessment of the information by sensor module 21, i.e., the wireless earpieces. Also see [80] “heart rate, pulse rate……body temperature”. Also see [119] and Fig. 11, sensor measurements for example psychological data, stress data together with time information can be stored, and displayed on a portable telecommunication device 22. Biometric data is the one of the fields of EMR. Time is also one of the fields of EMR).
LeBoeuf does not explicitly teach:
a second field of the plurality of fields is associated with the model of the wireless earpieces.
Gross teaches that it was known in the health monitoring art at the time of filing to include a second field of the plurality of fields is associated with the model of the sensor device (see [97], device manufacturer, model number and firmware revision are all part of the patient medical records recorded from medical data capture device 104. See also [144], medical data capture device 104 sends its model number and all appropriate revisions numbers and unique identification to EMR server 102) in order to 
Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring before the effective filing date of the claimed invention to modify the method of LeBoeuf to include a second field of the plurality of fields is associated with the model of the wireless earpieces as taught by Gross in order to determine the health sensor’s capabilities and specific configurations for the health sensor device. As in Gross, it is within the capabilities of one of ordinary skill in the art to generate the EMR of the user at LeBoeuf’s wireless earpieces, wherein the EMR comprises a plurality of fields and wherein a second field of the plurality of fields is associated with the model of LeBoeuf’s wireless earpieces in order to determine the health sensor’s capabilities and specific configurations for the health sensor device, and the results would have been predictable to one of ordinary skill in the art of health monitoring. See MPEP § 2143 (C).
Regarding claims 3 and 20, LeBoeuf further teaches a method:
The method of claim 2 further comprising populating the EMR with patient identifying information in a third field of a plurality of fields of the EMR, the populating the EMR with patient identifying information performed by the processor of the wireless earpieces (see [104] "personalized information such as name, birth date, address, and the like").
Regarding claims 4 and 21, LeBoeuf further teaches a method:
The method of claim 1, wherein the biometric data include at least pulse, blood pressure, temperature, and user experienced forces (see [80] “heart rate, pulse rate……body temperature”).
Regarding claim 18, LeBoeuf discloses:
A method for populating an electronic medical record (EMR) utilizing wireless earpieces (see Fig. 4 wireless earpiece), comprising: 
determining by the wireless earpieces an identity of a user of the wireless earpieces (see [132], the monitor 21 (wireless earpiece) may be programmed to recognize individuals audibly and/or visually through sensors integrated into the monitor 21);
linking the wireless earpieces (see Fig. 4 wireless earpiece, Fig. 2 and [101] wearable sensor module is the wireless earpiece is the wireless earpiece) to a wireless device (see Fig. 2 and [101] portable telecommunication device 22 is the wireless device), 
wherein the wireless earpieces comprise at least one earpiece further comprising: 
a frame (see Fig. 1 and [79] "and at least one housing 18"), at least one microphone (see [93] "The communication and entertainment module 17 may contain at least one microphone"), a processor operatively connected to the at least one microphone (see [87] "the signal processor 13", 17 is connected to 13), a wireless transceiver (see [79] "at least one transmitter/receiver 14") for connecting to the wireless device, the wireless transceiver operatively connected to the processor (see [79] "at least one transmitter/receiver 14", 14 is connected to 13), at least one biometric sensor operatively connected to the processor (see [79] "at least one physiological sensor 11," 11 is connected with 13), at least one inertial sensor operatively connected to the processor (see [120] "accelerometers inside the wearable monitor 21 (10)  and [159] "inertial sensor pedometers"), and at least one memory operatively connected to the processor and disposed within frame (see [113] data storage component in sensor module 21 (wireless earpiece) allows processed (populated) data to be stored, analyzed, and manipulated to provide insight to the user. And also see [93] “digital memory” and [113] flash memory, RAM. Also see Fig. 1, 17 (contains memory) is connected to 13. Memory and processor are disposed within the housing); 
receiving at the wireless earpieces and from the wireless devices a plurality of EMR settings used for performing a set of sensor measurements of the user of the wireless earpieces (see [102], 
generating the EMR at the wireless earpieces (see [121] information from various sensors in the wireless earpiece is combined to generate a meaningful real time assessment based on the algorithms in the wireless earpiece. This generated report with various sensor data is considered the EMR);
performing the set of sensor measurements of the user of the wireless earpieces utilizing the at least one biometric sensor, the at least one microphone and the at least one inertial sensor of the wireless earpieces based on the EMR settings (see [80] "physiological sensor 11 can be any compact sensor for monitoring the physiological functioning of the body", [120] "accelerometers inside the wearable monitor 21 (10) and [159] "inertial sensor pedometers". Also see [165], “Environmental noise can be monitored, for example, by transducer, microphone, or the like.”); 
wherein the set of sensor measurements comprises at least position data of the user and orientation data of the user sensed by the at least one inertial sensor and biometric data of the user sensed by the at least one biometric sensor (see [157], “person's body motion and head position can be monitored by integrating a motion sensor into an earpiece module (e.g., 40, FIG. 4) Two such compact motion sensors include gyroscopes and accelerometers……When the head is moved, a motion sensor detects the displaced motion from the origin”. Also see [137], stress level can be monitored by monitoring heart rate, breathing rate, core body temperature, acceleration, the weather conditions, air quality etc.);
determining by the wireless earpieces that the EMR is associated with the identity of the user of the wireless earpieces (see [132], the monitor 21 (wireless earpiece) may be programmed to recognize individuals audibly and/or visually through sensors integrated into the monitor 21. Also see [104] "personalized information such as name, birth date, address, and the like");
populating the EMR of the user of the wireless earpieces with the set of sensor measurements, the populating performed by the processor of the wireless earpiece (see Fig. 9 and [97] "FIG. 9 illustrates the display of physiological information and environmental information collected by a monitoring device 10 via a user's cell phone, according to some embodiments of the present invention", and see [141] "Raw or processed data 46 from these sensors can be wirelessly transferred to a recording device or a portable telecommunication device 22 (FIG. 2)". Populating EMR with sensor data and send to portable telecommunication device for displaying); 
storing the populated EMR of the user of the wireless earpieces in the memory of the wireless earpieces (see [113] data storage component in sensor module 21 (wireless earpiece) allows processed (populated) data to be stored, analyzed, and manipulated to provide insight to the user. And also see [93] “digital memory” and [113] flash memory, RAM. Also see Fig. 1, 17 (contains memory) is connected to 13);
sending communications including the populated EMR of the user with the set of sensor measurements from the wireless earpieces to the wireless device (see [141] "Raw or processed data 46 from these sensors can be wirelessly transferred to a recording device or a portable telecommunication device 22 (FIG. 2)").
LeBoeuf does not explicitly teach:
the wireless device is associated with a healthcare provider;
the EMR settings are received from the health care provider;
receiving validation of the sensor measurements from the electronic device associated with the authorized health care provider, 
storing a record of the validation within the EMR, 
populating the EMR of the user with information about the wireless earpieces, the populating performed by the processor, wherein the information comprises the at least a model of the wireless earpieces; 
wherein the set of sensor measurements further comprises a date and time associated with the set of sensor measurements, and the associated date and time of the set of sensor measurements.
Berardinelli teaches that it was known in the health monitoring art at the time of filing to include:
the wireless device is associated with a healthcare provider (see [203] clinician’s mobile device);
the EMR settings are received from the health care provider (see [199], the clinician assigns a treatment protocol to the patient. The treatment protocol is then uploaded to the sensor device, which will be worn by the patient. Also see [198], information recorded on the information device (sensor device) will be automatically obtained and recorded in EMR);
receiving validation of the sensor measurements from the mobile device associated with the authorized health care provider (see [280], the clinician selects a patient from the mobile app of his or her mobile device and sends a specific measurement to be taken by the patient using the sensor device worn by the patient. The clinical selects “start” on the mobile app to capture the measurement, if the clinician is satisfied with the measurement, he or she will press yes to approve the measurement and system will then queue the next measurement. All the measurements will be uploaded and stored in the patient’s EMR) in order to save time, increase efficiency and accuracy of the monitoring process and free clinician from holding the measurement sensor device (see [187] and [279] of Berardinelli). 


Gross teaches that it was known in the health monitoring art at the time of filing to populate EMR with identifying information about a sensor device by its processor, wherein the identifying information comprises at least a model of the sensor device (see [97], device manufacturer, model number and firmware revision are all part of the patient medical records recorded from medical data capture device 104. See also [144], medical data capture device 104 sends its model number and all appropriate revisions numbers and unique identification to EMR server 102) in order to determine the health sensor’s capabilities and specific configurations for the health sensor device (see [144] of Gross).
Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring before the effective filing date of the claimed invention to modify the method of LeBoeuf to populate EMR with identifying information of the sensor device by its processor, wherein the identifying information comprises model number of the sensor device as taught by Gross in order to determine the health sensor’s capabilities and specific configurations for the health sensor device. As in Gross, it is within the capabilities of one of ordinary skill in the art to populate EMR with identifying information of LeBoeuf’s wireless earpiece by its processor, wherein the identifying information comprises model number of LeBoeuf’s wireless earpiece in order to determine the health sensor’s capabilities and specific 
Bellam teaches that it was known in the healthcare medical records art at the time of filing to include:
storing a record of the validation within the EMR (see [58] “the patient-sourced data of message 36 may also include a validation tag 55 which may be provided optionally for data that has been validated by a healthcare professional indicating that it has additional reliability. This validation tag 55 may be attached by the physician 44 or administrator 46 using the viewer/editor 48 to review data from the patient after it has been enrolled in the EMR database 18 or as prompted by a message generated by rule engine 52”. Patient sourced data, i.e. sensor measurement data directly from patient, has been validated by healthcare professional and saved in EMR) in order to integrate patient-sourced data with validation by healthcare professional in the EMR (see paragraph [11] of Bellam);
wherein the medical data further comprises a date and time associated with the medical data, and the associated date and time of the medical data (see [61] and Fig. 5, date and time of the medical data are recorded in columns as shown in Fig. 5) in order to arrange medical data by time (see paragraph [11] and [61] of Bellam).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare medical records before the effective filing date of the claimed invention to modify the method of LeBoeuf to include storing a record of the validation within the EMR, wherein the medical data further comprises a date and time associated with the medical data, and the associated date and time of the medical data as taught by Bellam in order to integrate patient-sourced data with validation by healthcare professional in the EMR and arrange medical data by time. As in Bellam, it is within the capabilities of one of ordinary skill in the art to storing a record of the validation within the EMR in LeBoeuf’s memory of the wireless earpieces and have LeBoeuf’s sensor measurement further includes a date and time associated with the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENGLU WU whose telephone number is (571)270-7465.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.W./Examiner, Art Unit 3686  
/BETH V BOSWELL/Supervisor, TC 3600